757 N.W.2d 501 (2008)
Thomas F. SCHUPRA, Plaintiff/Counterdefendant-Appellant,
v.
The WAYNE OAKLAND AGENCY, Defendant/Counterplaintiff-Appellee, and
Larry H. Goltz, Dawn Blazicek, Cindy Commisso, and James Fowler, Defendants-Appellees, and
Allmerica Financial Corporation and Citizens Insurance Company of America, Defendants.
Docket No. 137120. COA No. 277585.
Supreme Court of Michigan.
November 25, 2008.

Order
On order of the Court, the application for leave to appeal the May 22, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.